Exhibit THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF TSG HOLDINGS CORP. TSG Holdings Corp., a corporation organized and existing under and by virtue of the General Corporation Law of the State of Delaware, DOES HEREBY CERTIFY: FIRST:The name of the corporation is TSG Holdings Corp., which is the name under which the corporation originally was incorporated.The date of filing of its original Certificate of Incorporation with the Secretary of State of the State of Delaware was July 30, 2003. SECOND:That this Third Amended and Restated Certificate of Incorporation restates and integrates and amends in its entirety the Amended and Restated Certificate of Incorporation as currently in effect of the corporation to read in full as set forth on Exhibit A attached hereto. THIRD:This Third Amended and Restated Certificate of Incorporation was duly adopted by written consent of the stockholders of the corporation entitled to vote in accordance with the provisions of Sections 228, 242 and 245 of the General Corporation Law of the State of Delaware. FOURTH:This Third Amended and Restated Certificate of Incorporation shall be effective upon filing with the office of the Secretary of State of the State of Delaware. IN WITNESS WHEREOF, the Company has caused this Third Amended and Restated Certificate of Incorporation to be executed this 15th day of May, TSG HOLDINGS CORP. By: /s/ John A. Saxton Name: John A. Saxton Title:President and Chief Executive Officer Exhibit A THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF TSG HOLDINGS CORP. ARTICLE I Name.The name of the Corporation is TSG Holdings Corp. (the “Corporation”). ARTICLE II Registered Office and Registered Agent.The address of the Corporation’s registered office in the State of Delaware is Corporation Trust Center, 1209 Orange Street, in the City of Wilmington, County of New Castle, Delaware 19801.The name of the Corporation’s registered agent at such address is The Corporation Trust Company. ARTICLE III Purpose.The purposes for which the Corporation is formed are to engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of Delaware and to possess and exercise all of the powers and privileges granted by such law and any other law of Delaware. ARTICLE IV Authorized Capital.The aggregate number of shares which the Corporation is authorized to issue is one million two hundred thousand (1,200,000) shares, divided into two (2) classes consisting of two hundred thousand (200,000) shares of Preferred Stock, par value $.001 per share (“Preferred Stock”), of which fifty thousand (50,000) shares are designated “Series A Preferred Stock” and twenty thousand (20,000) shares are designated “Series B Preferred Stock”; and one million (1,000,000) shares of Common Stock, par value $.001 per share (“Common Stock”). The following is a statement of the designations, preferences, qualifications, limitations, restrictions and the special or relative rights granted to or imposed upon the shares of each such class. (1)PREFERRED STOCK (a)Issue in Series.Preferred Stock may be issued from time to time in one or more series, each such series to have the terms stated in this Third Amended and Restated Certificate of Incorporation and/or the resolution of the Board of Directors of the Corporation providing for its issue.All shares of any one series of Preferred Stock will be identical, but shares of different series of Preferred Stock need not be identical or rank equally except insofar as provided by law or in this Third Amended and Restated Certificate of Incorporation. -1- (b)Creation of Series.The Board of Directors will have authority by resolution to cause to be created one or more series of Preferred Stock (in addition to the Series A Preferred Stock and the Series B Preferred Stock whose terms are set forth in paragraphs (2) and (3) below), and to determine and fix with respect to each such series prior to the issuance of any shares of the series to which such resolution relates: (i)The distinctive designation of the series and the number of shares which will constitute the series, which number may be increased or decreased (but not below the number of shares then outstanding) from time to time by action of the Board of Directors; (ii)The dividend rate and the times of payment of dividends on the shares of the series, whether dividends will be cumulative, and if so, from what date or dates; (iii)The price or prices at which, and the terms and conditions on which, the shares of the series may be redeemed at the option of the Corporation; (iv)Whether or not the shares of the series will be entitled to the benefit of a retirement or sinking fund to be applied to the purchase orredemption of such shares and, if so entitled, the amount of such fund and the terms and provisions relative to the operation thereof; (v)Whether or not the shares of the series will be convertible into, or exchangeable for, any other shares of stock of the Corporation or other securities, and if so convertible or exchangeable, the conversion price or prices, or the rates of exchange, and any adjustments thereof, at which such conversion or exchange may be made, and any other terms and conditions of such conversion or exchange; (vi)The rights of the shares of the series in the event of voluntary or involuntary liquidation, dissolution or winding up of the Corporation; (vii)Whether or not the shares of the series will have priority over or be on a parity with or be junior to the shares of any other series or class in any respect or will be entitled to the benefit of limitations restricting the issuance of shares of any other series or class having priority over or being on a parity with or being junior to the shares of such series in any respect, or restricting the payment of dividends on or the making of other distributions in respect of shares of any other series or class ranking on a party with or junior to the shares of the series as to dividends or assets, or restricting the purchase or redemption of the shares of any such parity or junior series or class, and the terms of any such restriction; -2- (viii)Whether the series will have voting rights, in addition to any voting rights provided by law, and, if so, the terms of such voting rights; and (ix)Any other preferences, qualifications, privileges, options and other relative or special rights and limitations of that series. (c)Dividends.Holders of Preferred Stock shall be entitled to receive, when and as declared by the Board of Directors, out of funds legally available for the payment thereof, dividends at the rates fixed in this Third Amended and Restated Certificate of Incorporation or by the Board of Directors for the respective series, and no more, before any dividends shall be declared and paid, or set apart for payment, on Common Stock with respect to the same dividend period. (d)Preference on Liquidation.In the event of the voluntary or involuntary liquidation, dissolution or winding up of the Corporation, holders of each series of Preferred Stock will be entitled to receive the amount fixed for such series plus, in the case of any series on which dividends will have been determined in this Third Amended and Restated Certificate of Incorporation or by the Board of Directors to be cumulative, an amount equal to all dividends accumulated and unpaid thereon to the date of final distribution whether or not earned or declared before any distribution shall be paid, or set aside for payment, to holders of Common Stock.If the assets of the Corporation are not sufficient to pay such amounts in full, holders of all shares of Preferred Stock will participate in the distribution of assets ratably in proportion to the full amounts to which they are entitled or in such order or priority, if any, as will have been set forth in this Third Amended and Restated Certificate of Incorporation or in the resolution or resolutions of the Board of Directors providing for the creation of the series of Preferred Stock.Neither the merger nor consolidation of the Corporation into or with any other corporation, nor a sale, transfer or lease of all or part of its assets, will be deemed a liquidation, dissolution or winding up of the Corporation within the meaning of this paragraph except to the extent specifically provided for in this Third Amended and Restated Certificate of Incorporation or in the resolution or resolutions of the Board of Directors fixing the terms of such series of Preferred Stock. (e)Redemption.The Corporation, at the option of the Board of Directors, may redeem all or part of the shares of any series of Preferred Stock on the terms and conditions fixed for such series. -3- (f)Voting Rights.Except as otherwise required by law or as otherwise provided in this Third Amended and Restated Certificate of Incorporation or in the resolution or resolutions of the Board of Directors fixing the terms of such series of Preferred Stock, the holders of Preferred Stock shall have no voting rights and shall not be entitled to any notice of meeting of stockholders. (2)SERIES A PREFERRED STOCK (a)Designation of Series A and Series B Preferred Stock.The first series of Preferred Stock of the Company shall be Series A 10% Cumulative Compounding Preferred Stock (“Series A Preferred Stock”), and the number of shares which shall constitute such series shall be fiftythousand (50,000).The par value of the Series A Preferred Stock shall be $.001 per share. (b)Rank.With respect to dividend rights and rights on liquidation, winding up and dissolution of the Corporation, Series A Preferred Stock shall rank (i) senior to (1) the Common Stock of the Corporation and (2) each other class of capital stock or class or series of Preferred Stock issued by the Corporation after the date hereof the terms of which specifically provide that such class or series shall rank junior to Series A Preferred Stock as to dividend distributions or distributions upon the liquidation, winding up and dissolution of the Corporation (each of the securities in clauses (1) and (2) collectively referred to as “Series A Junior Securities”), (ii) on a parity with each other class of capital stock or class or series of Preferred Stock issued by the Corporation after the date hereof the terms of which do not specifically provide that such class or series shall rank junior to Series A Preferred Stock or senior to Series A Preferred Stock as to dividend distributions or distributions upon liquidation, winding up and dissolution of the Corporation, including the Series B Preferred Stock (collectively referred to as “Series A Parity Securities”), and (iii) junior to each other class of capital stock or other class or series of Preferred Stock issued by the Corporation after the date hereof the terms of which specifically provide that such class or series shall rank senior to Series A Preferred Stock as to dividend distributions or distributions upon the liquidation, winding up and dissolution of the Corporation (collectively referred to as “Series A Senior Securities”).For the avoidance of doubt, the Series A Preferred Stock shall rank on a parity with the Series B Preferred Stock and the Series B Preferred Stock are Series A Parity Securities. (c)Dividends. (i)Each Holder (as defined in paragraph (4)) of Series A Preferred Stock shall be entitled to receive, when, as and if declared by the Board of Directors, out of funds legally available therefor, cash dividends on each share of Series A Preferred Stock at a rate per annum equal to 10.0% of the Liquidation Preference (as defined in paragraph (4)).All dividends shall be cumulative, whether or not earned or declared, and shall accrue on a share of Series A Preferred Stock on a daily basis from the date of issuance of such share, and shall be payable annually in arrears on each Dividend Payment Date (as defined in paragraph (4)), commencing on the first Dividend Payment Date after the date of issuance of such share.Each dividend on Series A Preferred Stock shall be payable to the Holders of record of Series A Preferred Stock as they appear on the stock register of the Corporation on such record date as may be fixed by the Board of Directors, which record date shall not be less than 10 nor more than 60 days prior to the applicable Dividend Payment Date.Dividends shall cease to accrue in respect of shares of Series A Preferred Stock on the date of their repurchase by the Corporation unless the Corporation shall have failed to pay the relevant repurchase price on the date fixed for repurchase.Notwithstanding anything to the contrary set forth above, unless and until such dividends are declared by the Board of Directors, there shall be no obligation to pay such dividends in cash; provided, however, that such dividends shall continue to cumulate and shall be paid at the time of repurchase as provided herein if not earlier declared and paid. -4- (ii)All dividends paid with respect to shares of Series A Preferred Stock pursuant to paragraph (2)(c)(i) shall be paid pro rata to the Holders entitled thereto. (iii)Dividends on account of arrears for any past Dividend Period may be declared and paid at any time, without reference to any regular Dividend Payment Date, to the Holders of record on any date as may be fixed by the Board of Directors, which date is not more than 30 days prior to the payment of such dividends. (iv)No full dividends shall be declared by the Board of Directors or paid or funds set apart for the payment of dividends or other distributions on any Series A Parity Securities for any period, nor may funds be set apart for such payment, unless (1) full Accumulated Dividends have been paid or set apart for such payment on the Series A Preferred Stock and Series A Parity Securities for all Dividend Periods (and dividend periods for Series A Parity Securities) terminating on or prior to the date of payment of such full dividends or distributions on such Series A Parity Securities (the “Series A Parity Payment Date”) and (2) an amount equal to a prorated dividend on the Series A Preferred Stock and Series A Parity Securities at the customary dividend rates for such securities for the period from, in the case of Series A Preferred Stock, the Dividend Payment Date and, in the case of Series A Parity Securities, the dividend payment date immediately prior to the Series A Parity Payment Date to the Series A Parity Payment Date, have been paid or set apart for payment.In the event that such dividends are not paid in full or set apart for payment with respect to all outstanding shares of Series A Preferred Stock and of any Series A Parity Securities and funds available for payment of dividends shall be insufficient to permit payment in full to the holders of all such stock or securities of the full preferential amounts to which they are then entitled, then the entire amount available for payment of dividends shall be distributed ratably among all such holders of Series A Preferred Stock and of any Series A Parity Securities in proportion to the full amount to which they would otherwise be respectively entitled. -5- (v)The Holders shall be entitled to receive the dividends provided for in paragraph (2)(c)(i) hereof in preference to and in priority over any dividends or distributions upon any of the Series A Junior Securities. Such dividends on the Series A Preferred Stock shall be cumulative, whether or not earned or declared, so that if at any time full Accumulated Dividends on all shares of Series A Preferred Stock then outstanding have not been paid for all Dividend Periods then elapsed and a prorated dividend on the Series A Preferred Stock at the rate aforesaid from the Dividend Payment Date immediately preceding the Series A Junior Payment Date (as defined below) to the Series A Junior Payment Date have not been paid or set aside for payment, the amount of such unpaid dividends shall be paid before any sum shall be set aside for or applied by the Corporation to the purchase, redemption or other acquisition for value of any Series A Junior Securities (either pursuant to any applicable sinking fund requirement or otherwise) or any dividend or other distribution shall be paid or declared and set apart for payment on any Series A Junior Securities (the date of any such actions to be referred to as the “Series A Junior Payment Date”); provided, however, that the foregoing shall not (1) prohibit the Corporation from repurchasing Series A Junior Securities, or options, warrants or other rights to purchase such Series A Junior Securities, from a holder who is, or was, a director or employee of the Corporation (or a direct or indirect subsidiary of the Corporation) or (2) prohibit the Corporation from making dividends, other distributions, redemptions, repurchases or acquisitions in respect of Series A Junior Securities payable in Series A Junior Securities and cash in lieu of fractional Series A Junior Securities. (vi)No payment in cash or otherwise on account of the purchase, redemption, retirement or other acquisition of Series A Parity Securities shall be made, and no sum shall be set aside for or applied by the Corporation to any Series A Parity Securities (either pursuant to any applicable sinking fund requirement or otherwise) at any time any shares of Series A Preferred Stock are outstanding unless, prior to such payment or setting aside or applying such sum to the purchase, redemption, retirement or other acquisition of any Series A Parity Securities, all shares of Series A Preferred Stock shall have been purchased or otherwise acquired by the Corporation for value (and the purchase price therefor has been paid in cash); provided, however, that the foregoing shall not (1) prohibit the Corporation from repurchasing Series A Parity Securities, or options, warrants or other rights to purchase such Series A Parity Securities, from a holder who is, or was, a director or employee of the Corporation (or a direct or indirect subsidiary of the Corporation) or (2) prohibit the Corporation from making any purchase, redemption, retirement or other acquisition of Series A Parity Securities payable in Series A Parity Securities and cash in lieu of fractional Series A Parity Securities. -6- (vii)No payment in cash or otherwise on account of the purchase, redemption, retirement or other acquisition of Series A Junior Securities shall be made, and no sum shall be set aside for or applied by the Corporation to any Series A Junior Securities (either pursuant to any applicable sinking fund requirement or otherwise) at any time any shares of Series A Preferred Stock are outstanding unless, prior to such payment or setting aside or applying such sum to the purchase, redemption, retirement or other acquisition of any Series A Junior Securities, all shares of Series A Preferred Stock shall have been purchased or otherwise acquired by the Corporation for value (and the purchase price therefor has been paid or set aside for payment); provided, however, that the foregoing shall not (1) prohibit the Corporation from repurchasing Series A Junior Securities, or options, warrants or other rights to purchase such Series A Junior Securities from a holder who is, or was, a director or employee of the Corporation (or a direct or indirect subsidiary of the Corporation) or (2) prohibit the Corporation from making any purchase, redemption, retirement or other acquisition of Series A Junior Securities payable in Series A Junior Securities and cash in lieu of fractional Series A Junior Securities. (viii)Dividends payable on Series A Preferred Stock for any period less than one year shall be computed on the basis of a 365-day year (or in the case of a leap year, on the basis of a 366-day year) and the actual number of days elapsed in the period for which such dividends are payable. (d)Liquidation Preference. (i)Upon any voluntary or involuntary liquidation, dissolution or winding up of the Corporation, the Holders of all shares of Series A Preferred Stock then outstanding shall be entitled to be paid out of the assets of the Corporation available for distribution to its stockholders an amount in cash equal to the Liquidation Preference per share, plus an amount equal to a prorated dividend from the last Dividend Payment Date to the date fixed for liquidation, dissolution or winding up, before any distribution is made on any Series A Junior Securities.If upon anyvoluntary or involuntary liquidation, dissolution or winding up of the Corporation, the application of all amounts available for payments with respect to Series A Preferred Stock and all other Series A Parity Securities would not result in payment in full of Series A Preferred Stock and such other Series A Parity Securities, the Holders of Series A Preferred Stock and holders of Series A Parity Securities shall share equally and ratably in any distribution of assets of the Corporation in proportion to the full liquidation preference to which each is entitled.After payment in full pursuant to this paragraph (2)(d)(i), the Holders of Series A Preferred Stock shall not be entitled to any further participation in any distribution in the event of liquidation, dissolution or winding up of the affairs of the Corporation on account of shares of Series A Preferred Stock. -7- (ii)For the purposes of this paragraph (2)(d), neither the voluntary sale, conveyance, exchange or transfer (for cash, shares of stock, securities or other consideration) of all or substantially all of the property or assets of the Corporation nor the consolidation, merger or other business combination of the Corporation with one or more corporations shall be deemed to be a voluntary or involuntary liquidation, dissolution or winding up of the Corporation, unless such sale, conveyance, exchange or transfer is in connection with a dissolution or winding up of the business of the Corporation; provided, however, that any consolidation or merger of the Corporation in which the Corporation is not the surviving entity shall be deemed to be a liquidation, dissolution or winding up of the Corporation within the meaning of this paragraph (2)(d) if, (1)in connection therewith, the holders of Common Stock of the Corporation receive as consideration, whether in whole or in part, for such Common Stock (A) cash, (B) notes, debentures or other evidences of indebtedness or obligations to pay cash or (C) preferred stock of the surviving entity (whether or not the surviving entity is the Corporation) which ranks on a parity with or senior to the preferred stock received by Holders of Series A Preferred Stock with respect to liquidation or dividends or (2) the Holders of Series A Preferred Stock do not receive preferred stock of the surviving entity with rights, powers and preferences equal to (or more favorable to the holders than) the rights, powers and preferences of the Series A Preferred Stock. (e)Voting Rights. (i)The Holders of Series A Preferred Stock shall not be entitled or permitted to vote on any matter required or permitted to be voted upon by the stockholders of the Corporation, except as otherwise required by law or this Certificate of Incorporation. (ii)In any case in which the Holders of Series A Preferred Stock shall be entitled to vote, each Holder shall be entitled to one vote for each share of Series A Preferred Stock held except as otherwise required by applicable law.The holders of Series A Preferred Stock and Series B Preferred Stock shall vote together as a single class and not as separate classes. -8- (f)Conversion or Exchange.The Holders of Series A Preferred Stock shall not have any rights hereunder to convert such shares into or exchange such shares for shares of any other class or classes or of any other series of any class or classes of capital stock of the Corporation. (g)Reissuance of Series A Preferred Stock.Shares of Series A Preferred Stock which have been issued and reacquired in any manner, including shares purchased, redeemed or exchanged, shall have the status of authorized and unissued shares of Preferred Stock and may be reissued as part of a new series of Preferred Stock to be created by resolution or resolutions of the Board of Directors or as part of any other series of Preferred Stock, all subject to the conditions or restrictions on issuance set forth in this Certificate of Incorporation or in any resolution or resolutions adopted by the Board of Directors providing for the issuance of any series of Preferred Stock, it being understood that the Corporation may reissue shares of Series A Preferred Stock which are reacquired by the Corporation from a Holder who is, or was, an employee or director of the Corporation (or a direct or indirect subsidiary of the Corporation) so long as such reissued shares of Series A Preferred Stock are reissued to a person who is an employee or director of the Corporation (or a direct or indirect subsidiary of the Corporation) at the time of such reissue. (h)Business Day.If any payment shall be required by the terms hereof to be made on a day that is not a Business Day, such payment shall be made on the immediately succeeding Business Day. (i)Certain Additional Provisions. (i)The Corporation shall have neither the right nor the power to, and the Holders of the Series A Preferred Stock shall not have the right to require the Corporation to, redeem any shares of the Series A Preferred Stock.Notwithstanding the foregoing, this subparagraph (i)(i) shall not prohibit the Corporation from acquiring from any Holder, with such Holder’s consent, any shares of the Series A Preferred Stock held by such Holder. (ii)Method of Payment.Series A Preferred Stock shall be payable as to liquidation preference, dividends, redemption payments, cash in lieu of fractional shares or other payments at the office of the Corporation maintained for such purpose or, at the option of the Corporation, payment of dividends may be made by check mailed to the Holders at their addresses set forth in the stock register of the Corporation. -9- (j)Reservation of Right.The Board of Directors of the Corporation reserves the right by subsequent amendment of this Certificate of Incorporation to increase or decrease the number of shares constituting Series A Preferred Stock (but not below the number of shares then outstanding) and in other respects to amend this Certificate of Incorporation within the limits provided by law, this Certificate of Incorporation and any applicable contract or instrument binding on the Corporation. (3)SERIES B PREFERRED STOCK (a)Designation of Second Series of Preferred Stock.The second series of Preferred Stock shall be Series B 10% Cumulative Compounding Preferred Stock (“Series B Preferred Stock”), and the number of shares which shall constitute such series shall be twenty thousand (20,000).The par value of Series B Preferred Stock shall be $.001 per share. (b)Rank.With respect to dividend rights and rights on liquidation, winding up and dissolution of the Corporation, Series B Preferred Stock shall rank (i) senior to (1) the Common Stock of the Corporation, and (2) each other class of capital stock or class or series of Preferred Stock issued by the Corporation after the date hereof the terms of which specifically provide that such class or series shall rank junior to Series B Preferred Stock as to dividend distributions or distributions upon the liquidation, winding up and dissolution of the Corporation (each of the securities in clauses (1) and (2) collectively referred to as “Series B Junior Securities”), (ii) on a parity with each other class of capital stock or class or series of Preferred Stock issued by the Corporation after the date hereof the terms of which do not specifically provide that such class or series shall rank junior to Series B Preferred Stock or senior to Series B Preferred Stock as to dividend distributions or distributions upon liquidation, winding up and dissolution of the Corporation, including the Series A Preferred Stock (collectively referred to as “Series B Parity Securities”), and (iii) junior to each other class of capital stock or other class or series of Preferred Stock issued by the Corporation after the date hereof the terms of which specifically provide that such class or series shall rank senior to Series B Preferred Stock as to dividend distributions or distributions upon the liquidation, winding up and dissolution of the Corporation (collectively referred to as “Series B Senior Securities”).For the avoidance of doubt, the Series B Preferred Stock shall rank on a parity with the Series A Preferred Stock and the Series A Preferred Stock are Series B Parity Securities. -10- (c)Dividends. (i)Each Holder (as defined in paragraph (4)) of Series B Preferred Stock shall be entitled to receive, when, as and if declared by the Board of Directors, out of funds legally available therefor, cash dividends on each share of Series B Preferred Stock at a rate per annum equal to 10% of the Liquidation Preference (as defined in paragraph (4)).All dividends shall be cumulative, whether or not earned or declared, and shall accrue on a share of Series B Preferred Stock on a daily basis from the date of issuance of such share, and shall be payable annually in arrears on each Dividend Payment Date (as defined in paragraph (4)), commencing on the first Dividend Payment Date after the date of issuance of such share.Each dividend on Series B Preferred Stock shall be payable to the Holders of record of Series B Preferred Stock as they appear on the stock register of the Corporation on such record date as may be fixed by the Board of Directors, which record date shall not be less than 10 nor more than 60 days prior to the applicable Dividend Payment Date.Dividends shall cease to accrue in respect of shares of Series B Preferred Stock on the date of their repurchase by the Corporation unless the Corporation shall have failed to pay the relevant repurchase price on the date fixed for repurchase.Notwithstanding anything to the contrary set forth above, unless and until such dividends are declared by the Board of Directors, there shall be no obligation to pay such dividends in cash; provided, however, that such dividends shall continue to cumulate and shall be paid at the time of repurchase as provided herein if not earlier declared and paid. (ii)All dividends paid with respect to shares of Series B Preferred Stock pursuant to paragraph (3)(c)(i) shall be paid pro rata to the Holders entitled thereto. (iii)Dividends on account of arrears for any past Dividend Period may be declared and paid at any time, without reference to any regular Dividend Payment Date, to the Holders of record on any date as may be fixed by the Board of Directors, which date is not more than 30 days prior to the payment of such dividends. (iv)No full dividends shall be declared by the Board of Directors or paid or funds set apart for the payment of dividends or other distributions on any Series B Parity Securities for any period, nor may funds be set apart for such payment, unless (1) full Accumulated Dividends have been paid or set apart for such payment on the Series B Preferred Stock and Series B Parity Securities for all Dividend Periods (and dividend periods for Series B Parity Securities) terminating on or prior to the date of payment of such full dividends or distributions on such Series B Parity Securities (the “Series B Parity Payment Date”) and (2) an amount equal to a prorated dividend on the Series B Preferred Stock and Series B Parity Securities at the customary dividend rates for such securities for the period from, in the case of Series B Preferred Stock, the Dividend Payment Date and, in the case of Series B Parity Securities, the dividend payment date immediately prior to the Series B Parity Payment Date to the Series B Parity Payment Date, have been paid or set apart for payment.In the event that such dividends are not paid in full or set apart for payment with respect to all outstanding shares of Series B Preferred Stock and of any Series B Parity Securities and funds available for payment of dividends shall be insufficient to permit payment in full to the holders of all such stock or securities of the full preferential amounts to which they are then entitled, then the entire amount available for payment of dividends shall be distributed ratably among all such holders of Series B Preferred Stock and of any Series B Parity Securities in proportion to the full amount to which they would otherwise be respectively entitled. -11- (v)The Holders shall be entitled to receive the dividends provided for in paragraph (3)(c)(i) hereof in preference to and in priority over any dividends or distributions upon any of the Series B Junior Securities. Such dividends on the Series B Preferred Stock shall be cumulative, whether or not earned or declared, so that if at any time full Accumulated Dividends on all shares of Series B Preferred Stock then outstanding have not been paid for all Dividend Periods then elapsed and a prorated dividend on the Series B Preferred Stock at the rate aforesaid from the Dividend Payment Date immediately preceding the Series B Junior Payment Date (as defined below) to the Series B Junior Payment Date have not been paid or set aside for payment, the amount of such unpaid dividends shall be paid before any sum shall be set aside for or applied by the Corporation to the purchase, redemption or other acquisition for value of any Series B Junior Securities (either pursuant to any applicable sinking fund requirement or otherwise) or any dividend or other distribution shall be paid or declared and set apart for payment on any Series B Junior Securities (the date of any such actions to be referred to as the “Series B Junior Payment Date”); provided, however, that the foregoing shall not (1) prohibit the Corporation from repurchasing Series B Junior Securities, or options, warrants or other rights to purchase such Series B Junior Securities, from a holder who is, or was, a director or employee of the Corporation (or a direct or indirect subsidiary of the Corporation) or (2) prohibit the Corporation from making dividends, other distributions, redemptions, repurchases or acquisitions in respect of Series B Junior Securities payable in Series B Junior Securities and cash in lieu of fractional Series B Junior Securities. (vi)No payment in cash or otherwise on account of the purchase, redemption, retirement or other acquisition of Series B Parity Securities shall be made, and no sum shall be set aside for or applied by the Corporation to any Series B Parity Securities (either pursuant to any applicable sinking fund requirement or otherwise) at any time any shares of Series B Preferred Stock are outstanding unless, prior to such payment or setting aside or applying such sum to the purchase, redemption, retirement or other acquisition of any Series B Parity Securities, all shares of Series B Preferred Stock shall have been purchased or otherwise acquired by the Corporation for value (and the purchase price therefor has been paid in cash); provided, however, that the foregoing shall not (1) prohibit the Corporation from repurchasing Series B Parity Securities, or options, warrants or other rights to purchase such Series B Parity Securities, from a holder who is, or was, a director or employee of the Corporation (or a direct or indirect subsidiary of the Corporation) or (2) prohibit the Corporation from making any purchase, redemption, retirement or other acquisition of Series B Parity Securities payable in Series B Parity Securities and cash in lieu of fractional Series B Parity Securities. -12- (vii)No payment in cash or otherwise on account of the purchase, redemption, retirement or other acquisition of Series B Junior Securities shall be made, and no sum shall be set aside for or applied by the Corporation to any Series B Junior Securities (either pursuant to any applicable sinking fund requirement or otherwise) at any time any shares of Series B Preferred Stock are outstanding unless, prior to such payment or setting aside or applying such sum to the purchase, redemption, retirement or other acquisition of any Series B Junior Securities, all shares of Series B Preferred Stock shall have been purchased or otherwise acquired by the Corporation for value (and the purchase price therefor has been paid or set aside for payment); provided, however, that the foregoing shall not (1) prohibit the Corporation from repurchasing Series B Junior Securities, or options, warrants or other rights to purchase such Series B Junior Securities from a holder who is, or was, a director or employee of the Corporation (or a direct or indirect subsidiary of the Corporation) or (2) prohibit the Corporation from making any purchase, redemption, retirement or other acquisition of Series B Junior Securities payable in Series B Junior Securities and cash in lieu of fractional Series B Junior Securities. (viii)Dividends payable on Series B Preferred Stock for any period less than one year shall be computed on the basis of a 365-day year (or in the case of a leap year, on the basis of a 366-day year) and the actual number of days elapsed in the period for which such dividends are payable. (d)Liquidation Preference. (i)Upon any voluntary or involuntary liquidation, dissolution or winding up of the Corporation, the Holders of all shares of Series B Preferred Stock then outstanding shall be entitled to be paid out of the assets of the Corporation available for distribution to its stockholders an amount in cash equal to the Liquidation Preference per share, plus an amount equal to a prorated dividend from the last Dividend Payment Date to the date fixed for liquidation, dissolution or winding up, before any distribution is made on any Series B Junior Securities.If upon any voluntary or involuntary liquidation, dissolution or winding up of the Corporation, the application of all amounts available for payments with respect to Series B Preferred Stock and all other Series B Parity Securities would not result in payment in full of Series B Preferred Stock and such other Series B Parity Securities, the Holders of Series B Preferred Stock and holders of Series B Parity Securities shall share equally and ratably in any distribution of assets of the Corporation in proportion to the full liquidation preference to which each is entitled.After payment in full pursuant to this paragraph (3)(d)(i), the Holders of Series B Preferred Stock shall not be entitled to any further participation in any distribution in the event of liquidation, dissolution or winding up of the affairs of the Corporation on account of shares of Series B Preferred Stock. -13- (ii)For the purposes of this paragraph (3)(d), neither the voluntary sale, conveyance, exchange or transfer (for cash, shares of stock, securities or other consideration) of all or substantially all of the property or assets of the Corporation nor the consolidation, merger or other business combination of the Corporation with one or more corporations shall be deemed to be a voluntary or involuntary liquidation, dissolution or winding up of the Corporation, unless such sale, conveyance, exchange or transfer is in connection with a dissolution or winding up of the business of the Corporation; provided, however, that any consolidation or merger of the Corporation in which the Corporation is not the surviving entity shall be deemed to be a liquidation, dissolution or winding up of the Corporation within the meaning of this paragraph (3)(d) if, (1)in connection therewith, the holders of Common Stock of the Corporation receive as consideration, whether in whole or in part, for such Common Stock (A) cash, (B) notes, debentures or other evidences of indebtedness or obligations to pay cash or (C) preferred stock of the surviving entity (whether or not the surviving entity is the Corporation) which ranks on a parity with or senior to the preferred stock received by Holders of Series B Preferred Stock with respect to liquidation or dividends or (2) the Holders of Series B Preferred Stock do not receive preferred stock of the surviving entity with rights, powers and preferences equal to (or more favorable to the holders than) the rights, powers and preferences of the Series B Preferred Stock. (e)Voting Rights. (i)The Holders of Series B Preferred Stock shall not be entitled or permitted to vote on any matter required or permitted to be voted upon by the stockholders of the Corporation, except as otherwise required by law or this Certificate of Incorporation.The holders of Series -14- A Preferred Stock and Series B Preferred Stock shall vote together as a single class and not as separate classes. (ii) In any case in which the Holders of Series B Preferred Stock shall be entitled to vote, each Holder shall be entitled to one vote for each share of Series B Preferred Stock held except as otherwise required by applicable law.The holders of Preferred Stock shall vote together and not as separate classes. (f) Conversion or Exchange.The Holders of Series B Preferred Stock shall not have any rights hereunder to convert such shares into or exchange such shares for shares of any other class or classes or of any other series of any class or classes of capital stock of the Corporation. (g)Reissuance of Series B Preferred Stock.Shares of Series B Preferred Stock which have been issued and reacquired in any manner, including shares purchased, redeemed or exchanged, shall have the status of authorized and unissued shares of Preferred Stock and may be reissued as part of a new series of Preferred Stock to be created by resolution or resolutions of the Board of Directors or as part of any other series of Preferred Stock, all subject to the conditions or restrictions on issuance set forth in this Certificate of Incorporation or in any resolution or resolutions adopted by the Board of Directors providing for the issuance of any series of Preferred Stock, it being understood that the Corporation may reissue shares of Series B Preferred Stock which are reacquired by the Corporation from a Holder who is, or was, an employee or director of the Corporation (or a direct or indirect subsidiary of the Corporation) so long as such reissued shares of Series B Preferred Stock are reissued to a person who is an employee or director of the Corporation (or a direct or indirect subsidiary of the Corporation) at the time of such reissue. (h)Business Day.If any payment shall be required by the terms hereof to be made on a day that is not a Business Day, such payment shall be made on the immediately succeeding Business Day. (i) Certain Additional Provisions. (i)Redemption.The Corporation shall have neither the right nor the power to, and the Holders of Series B Preferred Stock shall not have the right to require the Corporation to, redeem any shares of Series B Preferred Stock.Notwithstanding the foregoing, this subparagraph (i)(i) shall not prohibit the Corporation from acquiring from any Holder, with such Holder’s consent, any shares of Series B Preferred Stock held by such Holder. (ii)Method of Payment.Series B Preferred Stock shall be payable as to liquidation preference, dividends, redemption payments, cash in lieu of fractional shares or other payments at the office of the Corporation maintained for such purpose or, at the option of the Corporation, payment of dividends may be made by check mailed to the Holders at their addresses set forth in the stock register of the Corporation. -15- (j)Reservation of Right.The Board of Directors of the Corporation reserves the right by subsequent amendment of this Certificate of Incorporation to increase or decrease the number of shares constituting Series B Preferred Stock (but not below the number of shares then outstanding) and in other respects to amend this Certificate of Incorporation within the limits provided by law, this Certificate of Incorporation and any applicable contract or instrument binding on the Corporation. (4)DEFINITIONS.As used in paragraphs (2) and (3) of Article IV, the following terms shall have the following meanings (with terms defined in the singular having comparable meanings when used in the plural and vice versa), unless the context otherwise requires: “Accumulated Dividends” means (i) with respect to any share of Series A Preferred Stock or Series B Preferred Stock, as applicable, the dividends that have accrued on such share as of such specific date for Dividend Periods ending on or prior to such date and that have not previously been paid in cash, and (ii) with respect to any Series A Parity Security or Series B Parity Security, as applicable, the dividends that have accrued and are due on such security as of such specific date. “Annual Dividend Period” means the annual period commencing on each August 1 and ending on the following Dividend Payment Date; provided that from and after May 15, 2006 the Annual Dividend Period means the annual period commencing on each May 16, and ending on the following Dividend Payment Date. “Business Day” means any day except a Saturday, Sunday or other day on which commercial banking institutions in New York City are authorized by law or executive order to close. “Dividend Payment Date” means July 31 of each year; provided that from and after August 2, 2006, the Dividend Payment Date means May 15 of each year. “Dividend Period” means the Initial Dividend Period and, thereafter, each Annual Dividend Period. “Holder” means a holder of shares of Series A Preferred Stock or Series B Preferred Stock, as applicable. “Initial Dividend Period” means the dividend period commencing on the Issue Date and ending on the first Dividend Payment Date to occur thereafter. -16- “Issue Date” means the date of issuance of the applicable share or shares of Series A Preferred Stock or Series B Preferred Stock, as applicable. “Liquidation Preference” means, on any specific date, (i) with respect to any share of Series A Preferred Stock, the sum of (i) $1,000.00 plus (ii) the Accumulated Dividends with respect to such share and (ii) with respect to any share of Series B Preferred Stock, the sum of (i) $1,428.89 plus (ii) the Accumulated Dividends with respect to such share. “Person” means any individual, corporation, limited liability company, partnership, joint venture, incorporated or unincorporated association, joint-stock company, trust, unincorporated organization or government or other agency or political subdivision thereof or any other entity of any kind. “Series A Junior Payment Date” has the meaning given to such term in (2)(c)(v). “Series B Junior Payment Date” has the meaning given to such term in (3)(c)(v). “Series A Junior Securities” has the meaning given to such term in paragraph (2)(b). “Series B Junior Securities” has the meaning given to such term in paragraph (3)(b). “Series A Parity Payment Date” has the meaning given to such term in (2)(c)(iv). "Series B Parity Payment Date” has the meaning given to such term in (3)(c)(iv). “Series A Parity Securities” has the meaning given to such term in paragraph (2)(b). “Series B Parity Securities” has the meaning given to such term in paragraph (3)(b). “Series A Preferred Stock” has the meaning given to such term in paragraph (2)(a). “Series B Preferred Stock” has the meaning given to such term in paragraph (3)(a). “Series A Redemption Date” has the meaning given to such term in paragraph (3)(i)(ii). “Series A Senior Securities” has the meaning given to such term in paragraph (2)(b). “Series B Senior Securities” has the meaning given to such term in paragraph (3)(b). -17- (5)
